UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04632 The European Equity Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 9/30/10 ITEM 1. SCHEDULE OF INVESTMENTS THE EUROPEAN EQUITY FUND, INC. SEPTEMBER 30, 2010 (unaudited) SCHEDULE OF INVESTMENTS Shares Description Value(a) INVESTMENTS IN GERMAN SECURITIES – 43.8% COMMON STOCKS – 40.5% AIRLINES – 3.8% Deutsche Lufthansa* $ AUTOMOBILES – 4.2% Daimler* CHEMICALS – 6.2% Lanxess Linde Wacker Chemie CONSTRUCTION MATERIALS – 1.0% HeidelbergCement DIVERSIFIED TELECOMMUNICATION SERVICES – 3.6% Deutsche Telekom ELECTRIC UTILITIES – 1.9% E.ON ELECTRICAL EQUIPMENT – 2.0% Tognum INDUSTRIAL CONGLOMERATES – 4.5% Rheinmetall Siemens INSURANCE – 2.0% Allianz INTERNET SOFTWARE & SERVICES – 2.0% United Internet PERSONAL PRODUCTS – 1.0% Beiersdorf PHARMACEUTICALS – 1.9% Bayer SOFTWARE – 4.2% SAP Software Shares Description Value(a) THRIFTS & MORTGAGE FINANCE – 2.2% Aareal Bank* $ Total Common Stocks (cost $31,006,173) PREFERRED STOCKS – 3.3% AUTOMOBILES – 1.3% Volkswagen (cost $951,062) HOUSEHOLD PRODUCTS – 2.0% Henkel & Co. (cost $1,288,680) Total Preferred Stocks (cost $2,239,742) Total Investments in German Securities (cost $33,245,915) INVESTMENTS IN FRENCH COMMON STOCKS – 17.5% COMMERCIAL BANKS – 3.9% Societe Generale HEALTH CARE EQUIPMENT & SUPPLIES – 2.3% Essilor International HOTELS, RESTAURANTS & LEISURE – 2.0% Accor MULTI-UTILITIES – 2.4% GDF Suez OIL, GAS & CONSUMABLE FUELS – 1.8% Total TEXTILES, APPAREL & LUXURY GOODS – 5.1% LVMH Moet Hennessy Louis Vuitton Total Investments in French Common Stocks (cost $15,378,700) Shares Description Value(a) INVESTMENTS IN SPANISH COMMON STOCKS – 9.1% COMMERCIAL BANKS – 4.3% Banco Santander $ DIVERSIFIED TELECOMMUNICATION SERVICES – 4.1% Telefonica INDEPENDENT POWER PRODUCERS & ENERGY TRADERS – 0.7% Iberdrola Renovables Total Investments in Spanish Common Stocks (cost $5,782,232) INVESTMENTS IN DUTCH COMMON STOCKS – 7.9% CHEMICALS – 2.1% Koninklijke DSM DIVERSIFIED FINANCIAL SERVICES – 2.2% ING Groep* ENERGY EQUIPMENT & SERVICES – 2.3% SBM Offshore FOOD PRODUCTS – 1.3% Unilever Total Investments in Dutch Common Stocks (cost $6,689,177) INVESTMENTS IN SWISS COMMON STOCKS – 6.6% ELECTRICAL EQUIPMENT – 1.6% ABB* INSURANCE – 2.4% Zurich Financial Services METALS & MINING – 2.6% Xstrata Total Investments in Swiss Common Stocks (cost $5,114,254) Shares Description Value(a) INVESTMENTS IN BRITISH COMMON STOCKS – 4.5% COMMERCIAL BANKS – 3.5% Lloyds Banking Group* $ Royal Bank of Scotland* COMMERCIAL SERVICES & SUPPLIES – 1.0% Aggreko Total Investments in British Common Stocks (cost $3,417,161) INVESTMENTS IN FINNISH COMMON STOCKS – 3.8% AUTO COMPONENTS – 1.7% Nokian Renkaat CONSTRUCTION & ENGINEERING – 1.0% Yit MACHINERY – 1.1% Metso Total Investments in Finnish Common Stocks (cost $2,880,250) INVESTMENTS IN DANISH COMMON STOCKS – 2.4% CHEMICALS – 1.1% Christian Hansen Holding* ELECTRICAL EQUIPMENT – 1.3% Vestas Wind Systems* Total Investments in Danish Common Stocks (cost $2,784,322) INVESTMENTS IN ITALIAN COMMON STOCKS – 2.0% COMMERCIAL BANKS – 2.0% UniCredit (cost $1,422,533) Shares Description Value(a) INVESTMENTS IN NORWEGIAN COMMON STOCKS – 1.0% FOOD PRODUCTS – 1.0% Marine Harvest (cost $817,928) $ INVESTMENTS IN BELGIAN COMMON STOCKS – 0.9% DIVERSIFIED FINANCIAL SERVICES – 0.9% KBC Ancora* (cost $917,201) Total Investments in Common and Preferred Stocks – 99.5% (cost $78,449,673)** Other Assets and Liabilities, Net – 0.5% NET ASSETS – 100.0% $ For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. *Non-income producing security. **The cost for federal income tax purposes was $79,031,380. At September 30, 2010, net unrealized appreciation for all securities based on tax cost was $10,504,129. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $16,486,438 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,982,309. (a)Value stated in US dollars. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund's investments. Category Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments(b) Germany $ $ — $ — $ France — — Spain — — Netherlands — — Switzerland — — United Kingdom — — Finland — — Denmark — — Italy — — Norway — — Belgium — — Total $ $ — $ — $ There have been no transfers in and out of Level 1 and Level 2 fair value measurements during the period ended September 30, 2010. (b)See Schedule of Investments for additional detailed categorizations. ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: The European Equity Fund, Inc. By: /s/Michael G. Clark Michael G. Clark President Date: November 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Michael G. Clark Michael G. Clark President Date: November 23, 2010 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: November 23, 2010
